 1                         UNITED STATES DISTRICT COURT

 2                                 DISTRICT OF NEVADA

 3 FREDERIC GREEN,                                    Case No.: 2:17-cv-00090-APG-DJA

 4       Plaintiff                                 Order for Proposed Joint Pretrial Order

 5 v.

 6 HIGH DESERT STATE PRISON MEDICAL
   DEPARTMENT, et al.,
 7
        Defendants
 8

 9      I ORDER the parties to file a proposed joint pretrial order by November 15, 2019.

10      DATED this 22nd day of October, 2019.

11

12
                                                    ANDREW P. GORDON
                                                    UNITED STATES DISTRICT JUDGE
13

14

15

16

17

18

19

20

21

22

23
